' Black, J.-
This and some twenty or more actions of ejectment, prosecuted by the same plaintiffs, were consolidated and tried together; and the judgment being for the defendants, the plaintiffs sued out this writ of error. The questions are the same as those considered in the case of Clamorgan v. Railroad, 72 Mo. 139. That case was twice considered by this court, and we see no reason for departing from what was there said.
The judgment is, therefore, affirmed.
Sherwood, J., absent. The other judges concur.